         Case 1:19-cr-00690-KPF Document 180 Filed 08/26/21 Page 1 of 2




NEW JERSEY OFFICE                                                        NEW YORK OFFICE
130 POMPTON AVENUE                                                       48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                         NEW YORK, NY 10005
(973) 239-4300                                                           (646) 779-2746

                                   LORRAINE@LGRLAWGROUP.COM
                                      WWW.LGAULIRUFO.COM
                                       FAX: (973) 239-4310
                                            _________




                                                                         August 25, 2021
Via ECF
Hon. Katherine Polk Failla


                                                               MEMO ENDORSED
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Federal Square
New York, NY 10007

                      Re: United States v. Tavarez (Luis Meson)
                         19 cr 690 (KPF)

Dear Judge Failla:

        Your Honor ordered Mr. Meson to home detention on April 14, 2021. Mr. Meson is
requesting permission to have his bail modified so that he may attend his daughter’s school for
orientation on Tuesday, August 31, 2021, from 7-11 AM. The school would like both parents to
be present. Nicholas Chiuchiolo, AUSA, on behalf of the Government, has no objection to this
request. Mohammed Ahmed, Mr. Meson’s Pretrial Service Officer defers to the Government
and notes that Mr. Meson has been fully compliant. We therefore seek a modification of bail to
permit Mr. Meson to attend his daughter’s school orientation on August 31, 2021, from 7-11
AM. Your Honor’s consideration of this request is greatly appreciated.

                                                           Respectfully submitted:
                                                           s/
                                                           Lorraine Gauli-Rufo
                                                           Attorney for Luis Meson

cc: Nicholas Chiuchiolo, AUSA
    Aline Flodr, AUSA
            Case 1:19-cr-00690-KPF Document 180 Filed 08/26/21 Page 2 of 2
Application GRANTED. Defendant's terms of bail shall be modified for the
limited purpose of permitting him to attend his daughter's school
orientation on the date and time specified above.

Date:     August 26, 2021            SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
